Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered; wherein:
claims 1 and 11 have been amended; and 
claims 2 and 12 have been canceled.

DETAILED ACTION
Claims 1, 3 – 11, and 13 – 20 remain pending and have been examined.

Examiner’s Notes
Status indicator for claim 6 is “currently amended”.  However, examiner does not see any amendment(s) being made to claim 6.  The status indicator should be “previously presented”.

Response to Amendments
Objection for drawing is withdrawn in view of Applicant’s amendments.

Response to Arguments
Applicants’ arguments filed on 06/22/2022 regarding claims 1 and 11 (remark; p. 10: last two full paragraphs) have been considered and are persuasive.

Claim Objections
Claims 3 and 13 are objected to because of the following informalities:  
Claim 3
	Claim 3 is currently dependent claim of claim 2. However, claim 2 is now incorporated into claim 1.  Therefore, claim 3 should be dependent claim of claim 1.
Claim 13
	Claim 13 is currently dependent claim of claim 12. However, claim 12 is now incorporated into claim 11.  Therefore, claim 13 should be dependent claim of claim 11.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of copending Application No. 16/854,733 (hereinafter ‘733) respectively in view of Baloch et al. (Pub. No. US 2016/0055077 A1; hereinafter Baloch) and Gurmeet Singh et al. (WO 2009/148481 A1; hereinafter Singh.)
This is a provisional nonstatutory double patenting rejection.
Application 16/854,733
Instant application 16/855,563
Claim 1
A computer-implemented method comprising: 









creating, a test case for a workflow under test or one or more parts of the workflow under test, wherein the workflow under test or the one or more parts of the workflow under test is a workflow in production or a workflow under development; 

executing, using robotic process automation (RPA), the test case for the workflow under test, or the one or more parts of the workflow under test, to identify environmental and/or automation issues for the workflow under test or the one or more parts of the workflow under test; and 

reporting a failed workflow test when the environmental and/or automation issues are identified.
Claim 11
A computer-implemented method, comprising: 
creating, by a single robot, a test set, wherein the test set comprises a plurality of test cases; 

assigning, by the single robot, each of the plurality of test cases to the test set, wherein each of the plurality of test cases corresponds to one of a plurality of workflows; 








executing, by the single robot, the test set to identify environmental and/or automation issues for each of the plurality of test cases; and 





displaying, by the single robot, a result of the test set, wherein 
the result comprising a plurality of failed test cases with a message notifying a user of the plurality of failed test cases, and
the result further comprising a warning triangle and a tooltip for illustrating each of the plurality of failed test cases.
Claim 11
A system comprising: 
memory storing computer program instructions; and 
at least one processor configured to execute the computer program instructions, the computer program instructions are configured to execute: 











creating a test case for a workflow under test or one or more parts of the workflow under test, wherein the workflow under test or the one or more parts of the workflow under test is a workflow in production or a workflow under development;  

35executing, using robotic process automation (RPA) the test case for the workflow under test, or the one or more parts of the workflow under test, to identify environmental and/or automation issues for the workflow under test; and 

reporting a failed workflow test when the environmental and/or automation issues are identified.
Claim 11
A system comprising: 
memory storing computer program instructions; and 
at least one processor configured to execute the computer program instructions, the computer program instructions are configured to execute: 

creating, by a single robot, a test set, wherein the test set comprises a plurality of test cases; 

assigning, by the single robot, each of the plurality of test cases to the test set, wherein each of the plurality of test cases corresponds to one of a plurality of workflows; 









executing, by the single robot, the test set to identify environmental and/or automation issues for each of the plurality of test cases; and 



reporting, by the single robot, a result of the test set, wherein 
the result comprising a plurality of failed test cases with a message notifying a user of the plurality of failed test cases, and
the result further comprising a warning triangle and a tooltip for illustrating each of the plurality of failed test cases.


Claim 1
As shown in table above, claim 1 of ‘733 does not recite but Baloch covers
creating, by a single robot, a test set comprising a plurality of test cases (Baloch; Fig. 3, [0031]; Fig. 4, [0038]; Fig. 2, [0026]; and [0014]); 
assigning, by the single robot, the plurality of test cases to the test set, wherein the plurality of test cases corresponds to one of a plurality of workflows (Baloch; Fig. 3, [0031]; Fig. 4, [0038]; Fig. 2, [0026]; and [0014].)
And, Singh covers the result comprising a plurality of failed test cases with a message notifying a user of the plurality of failed test cases (Singh; Fig. 6, p. 14: lines 20 – 25; p. 15: lines 14 – 17, Fig. 14, p. 20: lines 12 – 25), and
the result further comprising a warning triangle and a tooltip illustrating each of the plurality of failed test cases (Singh; Fig. 14, p. 20: lines 12 – 25.)
Therefore, it would have been obvious to one of ordinary skilled in the art at the time of the invention to incorporated Baloch and Singh teachings into claim 1 of ‘733 to create a test set comprising plurality of test cases and assign plurality of test cases for workflow to the test set as suggested by Baloch (Fig. 4, [0038]; Fig. 2, [0026]; and [0014]), and to report and display test result in detail to user, wherein an icon displayed for each test case to denote success or failure of a test case as suggested by Singh (Fig. 14 & p. 20: lines 12 – 25.)

Claim 11
As shown in table above, claim 11 of ‘733 does not recite but Baloch covers 
creating, by a single robot, a test set comprising a plurality of test cases (Baloch; Fig. 3, [0031]; Fig. 4, [0038]; Fig. 2, [0026]; and [0014]); 
assigning, by the single robot, the plurality of test cases to the test set, wherein the plurality of test cases corresponds to one of a plurality of workflows (Baloch; Fig. 3, [0031]; Fig. 4, [0038]; Fig. 2, [0026]; and [0014].)
And, Singh covers the result comprising a plurality of failed test cases with a message notifying a user of the plurality of failed test cases (Singh; Fig. 6, p. 14: lines 20 – 25; p. 15: lines 14 – 17, Fig. 14, p. 20: lines 12 – 25), and
the result further comprising a warning triangle and a tooltip illustrating each of the plurality of failed test cases (Singh; Fig. 14, p. 20: lines 12 – 25.)
Therefore, it would have been obvious to one of ordinary skilled in the art at the time of the invention to incorporated Baloch and Singh teachings into claim 1 of ‘733 to create a test set comprising plurality of test cases and assign plurality of test cases for workflow to the test set as suggested by Baloch (Fig. 4, [0038]; Fig. 2, [0026]; and [0014]), and to report and display test result in detail to user, wherein an icon displayed for each test case to denote success or failure of a test case as suggested by Singh (Fig. 14 & p. 20: lines 12 – 25.)

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6 – 11, and 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baloch et al. (Pub. No. US 2016/0055077 A1; hereinafter Baloch) in view of Gurmeet Singh et al. (WO 2009/148481 A1; hereinafter Singh.)

Claim 1
Baloch teaches a computer-implemented method comprising (Baloch; [0038] FIG. 4 is a flow diagram illustrating a method 400, in accordance with an example embodiment, for testing a software product in a sandbox…): 
creating, by a single robot, a test set, wherein the test set comprises a plurality of test cases (Baloch; Fig. 4, [0038] … In an example embodiment, this method 400 represents operation 314 of FIG. 3 in more detail. At operation 402, test data and one or more test libraries (set of test cases) may be automatically generated. This may be performed by accessing software specifications and/or a software state chart (workflow)…; Fig. 3, [0031] …At operation 308, the software life cycle management agent may instruct a software testing agent (single robot) (e.g., software testing agent 114) to test the software in the sandbox…At operation 314, the copy (e.g., copy 120) of the software testing agent in the sandbox may test the software…; Fig. 2, [0026] … The software state chart 210 (workflow) may provide a description of behavior of the software product when run, including, for example, an indication of the various possible states of the software product and links between those states.  [0014] …The testing agent is able to automatically generate and/or select test cases/data and/or test libraries and then test the software product in the sandbox utilizing these test cases/data and/or test libraries…); 
assigning, by the single robot, each of the plurality of test cases to the test set, wherein each of the plurality of test cases correspond to one of a plurality of workflows (Baloch; Fig. 4, [0038] … In an example embodiment, this method 400 represents operation 314 of FIG. 3 in more detail. At operation 402, test data and one or more test libraries (test cases) may be automatically generated. This may be performed by accessing software specifications and/or a software state chart (workflow)…; [0014] … The testing agent (single robot) is able to automatically generate and/or select test cases/data and/or test libraries and then test the software product in the sandbox utilizing these test cases/data and/or test libraries…), test libraries are generated/selected based on software state chart (workflow); 
executing, by the single robot, the test set to identify environmental and/or automation issues for each of the plurality of test cases (Baloch; Fig. 4, [0038] … At operation 406, test results from the testing may be generated.; Fig. 3, [0031 – 0032] …At operation 316, the software testing agent may report the results of the testing to the copy (e.g., copy 118) of the software life cycle management agent in the sandbox…the test results include a binary determination of whether the software product "passed" or "failed" the testing…In another example embodiment, a more detailed analysis may be determined based on the results of the testing. For example, the testing may produce a report that includes an indication of how various system resources were utilized during the testing…); and 
displaying, by the single robot, a result of the test set (Baloch; Fig. 4, [0038] … At operation 406, test results from the testing may be generated.; Fig. 3, [0031 – 0032] …At operation 316, the software testing agent may report the results of the testing to the copy (e.g., copy 118) of the software life cycle management agent in the sandbox…the test results include a binary determination of whether the software product "passed" or "failed" the testing…In another example embodiment, a more detailed analysis may be determined based on the results of the testing. For example, the testing may produce a report that includes an indication of how various system resources were utilized during the testing…; [0015] Traditionally software life cycle management is performed by a human user manually downloading software, installing it on a device (either a target device or a replica device), testing the software and then pushing the software to target devices…, user can also view test report [Wingdings font/0xE0] display test report.)
But, Baloch does not explicitly teach the result comprising a plurality of failed test cases with a message notifying a user of the plurality of failed test cases, and the result further comprising a warning triangle and a tooltip illustrating each of the plurality of failed test cases.
However, Singh teaches 
the result comprising a plurality of failed test cases with a message notifying a user of the plurality of failed test cases (Singh; Fig. 6, p. 14: lines 20 – 25; First, the System 500 or Framework 100 supports the creation of a test case for a visual application…the visual application is the Target Application 112, and may be a form-based application, and may be referred to as Application Under Test (AUT)…;  
Fig. 14, p. 20: lines 12 – 25; Figure 14 is a user interface for viewing (notify) a summary of test case execution results…At any point of testing, users may view, on Dashboard Interface 1400, an at-a-glance Test Case Execution Summary 1401. The Interface 1400 may provide a graphical user interface that consolidates and present the status summary of all the latest test runs…The results may be exported to a Comma-Separated Values (CSV) file, and/or sent (notify) to users by email), and
the result further comprising a warning triangle and a tooltip illustrating each of the plurality of failed test cases (Singh; p. 20: lines 12 – 25, Figure 14 is a user interface for viewing a summary of test case execution results…In some embodiments, a Interface 1400 displays an icon (warning triangle) in Icon Column 1402 to denote success or failure of a test case……) 
The recited warning triangle and Singh’s icon are merely an image indicating status of a test case. Shape of the image (e.g., triangle, check mark) is just developer’s design preference. 
Baloch and Singh are in the same analogous art as they are in the same field of endeavor, testing software.  Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Singh teachings into Baloch invention to report and display test result in detail to user, wherein an icon displayed for each test case to denote success or failure of a test case as suggested by Singh (Fig. 14 & p. 20: lines 12 – 25.)

Claim 6
Baloch also teaches 
creating, by the single robot, the plurality of workflows, wherein 
the creating the plurality of workflows comprises selecting, by the single robot, test cases to create the plurality of test cases (Baloch; Fig. 4, [0038] …At operation 402, test data and one or more test libraries (test cases) may be automatically generated. This may be performed by accessing software specifications and/or a software state chart (workflow)…; [0014] … The testing agent (single robot) is able to automatically generate and/or select test cases/data and/or test libraries and then test the software product in the sandbox utilizing these test cases/data and/or test libraries…)

Claim 7
Baloch teaches  data  (Baloch; [0014] …  The testing agent is able to automatically generate and/or select test cases/data and/or test libraries and then test the software product in the sandbox utilizing these test cases/data and/or test libraries…)
But, Baloch does not explicitly teach selecting, by the single robot, a data source from which data is extracted.
However, Singh teaches selecting, by the single robot, a data source from which data is extracted (Singh; p. 15: line 31 – p. 16: line 3; … The script file may be executed on the Testing Server 104 to test the Target Application 112. In execution, the Testing Server 104 can be configured to read and/or write data from external databases (data source) (e.g. SQL Server, DB2, and Oracle) used by the Target Application 112.
Fig. 12, p. 19: lines 7 – 9; In certain embodiments, users can specify the values for fields: Step 1206, Screen Name 1208, Screen Control 1210, Action 1212, Snapshot 1214, Comments 1218, and Test Data 1220.   P. 19: lines 26 – last line; An example of a test step, shown in Row 1222, specifies a step to enter a password in a text field. In operation, Test Lead 418 defines mappings between application names to coded names using the Screen Name Mapping Interface 900 and Control Name Mapping Interface 1100. In some embodiments, the Adapter 304 uses the data in Row 1222 and mappings to create test scripts in the language of the underlying Automated Testing Tool 306. The Tool 306 then executes each test step in a test case. In this example, the test script created is configured to enter text "scimitar 123" in the password field on the "Amazon Sign In Page".) (Emphasis added.)
Baloch and Singh are in the same analogous art as they are in the same field of endeavor, testing software.  Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Singh teachings into Baloch invention to store test data in a database which can be accessed as needed for testing software as suggested by Singh (p. 15: line 31 – p. 16: line 3.)

Claim 8
Singh teaches selecting, by the single robot, one or more fields from the data source from which the data is extracted (Singh; p. 15: line 31 – p. 16: line 3; … The script file may be executed on the Testing Server 104 to test the Target Application 112. In execution, the Testing Server 104 can be configured to read and/or write data from external databases (data source) (e.g. SQL Server, DB2, and Oracle) used by the Target Application 112.
Fig. 12, p. 19: lines 7 – 9; In certain embodiments, users can specify the values for fields: Step 1206, Screen Name 1208, Screen Control 1210, Action 1212, Snapshot 1214, Comments 1218, and Test Data 1220.   P. 19: lines 26 – last line; An example of a test step, shown in Row 1222, specifies a step to enter a password in a text field. In operation, Test Lead 418 defines mappings between application names to coded names using the Screen Name Mapping Interface 900 and Control Name Mapping Interface 1100. In some embodiments, the Adapter 304 uses the data in Row 1222 and mappings to create test scripts in the language of the underlying Automated Testing Tool 306. The Tool 306 then executes each test step in a test case. In this example, the test script created is configured to enter text "scimitar 123" in the password field on the "Amazon Sign In Page".) (Emphasis added.)  Motivation for incorporating Singh into Baloch is the same as motivation in claim 7.

Claim 9
Singh teaches importing, by the single robot, the data from the one or more fields selected in the data source (Singh; p. 15: line 31 – p. 16: line 3; … The script file may be executed on the Testing Server 104 to test the Target Application 112. In execution, the Testing Server 104 can be configured to read and/or write data from external databases (data source) (e.g. SQL Server, DB2, and Oracle) used by the Target Application 112.
Fig. 12, p. 19: lines 7 – 9; In certain embodiments, users can specify the values for fields: Step 1206, Screen Name 1208, Screen Control 1210, Action 1212, Snapshot 1214, Comments 1218, and Test Data 1220.   P. 19: lines 26 – last line; An example of a test step, shown in Row 1222, specifies a step to enter a password in a text field. In operation, Test Lead 418 defines mappings between application names to coded names using the Screen Name Mapping Interface 900 and Control Name Mapping Interface 1100. In some embodiments, the Adapter 304 uses the data in Row 1222 and mappings to create test scripts in the language of the underlying Automated Testing Tool 306. The Tool 306 then executes each test step in a test case. In this example, the test script created is configured to enter text "scimitar 123" in the password field on the "Amazon Sign In Page".) (Emphasis added.)  Motivation for incorporating Singh into Baloch is the same as motivation in claim 7.



Claim 10
Singh teaches referencing, by the single robot, the data from the one or more fields selected in the data source (Singh; p. 15: line 31 – p. 16: line 3; … The script file may be executed on the Testing Server 104 to test the Target Application 112. In execution, the Testing Server 104 can be configured to read and/or write data from external databases (data source) (e.g. SQL Server, DB2, and Oracle) used by the Target Application 112.
Fig. 12, p. 19: lines 7 – 9; In certain embodiments, users can specify the values for fields: Step 1206, Screen Name 1208, Screen Control 1210, Action 1212, Snapshot 1214, Comments 1218, and Test Data 1220.   P. 19: lines 26 – last line; An example of a test step, shown in Row 1222, specifies a step to enter a password in a text field. In operation, Test Lead 418 defines mappings between application names to coded names using the Screen Name Mapping Interface 900 and Control Name Mapping Interface 1100. In some embodiments, the Adapter 304 uses the data in Row 1222 and mappings to create test scripts in the language of the underlying Automated Testing Tool 306. The Tool 306 then executes each test step in a test case. In this example, the test script created is configured to enter text "scimitar 123" in the password field on the "Amazon Sign In Page".) (Emphasis added.)  Motivation for incorporating Singh into Baloch is the same as motivation in claim 7.

Claim 11
This is a system version of the rejected method version in claim 1; therefore, it is rejected for the same reasons.  Furthermore Baloch also teaches a system comprising memory storing computer program instructions and at least one processor configured to execute the computer program instructions (Baloch; Fig.8, [0055 – 0056] FIG. 8 is a block diagram of a machine in the example form of a computer system 800 within which instructions 824 may be executed to cause the machine to perform any one or more of the methodologies discussed herein…The example computer system 800 includes a processor 802 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), or both), a main memory 804 and a static memory 806…)

Claim 16
This limitation is already discussed in claim 6; therefore, it is rejected for the same reasons.

Claim 17
This limitation is already discussed in claim 7; therefore, it is rejected for the same reasons.

Claim 18
This limitation is already discussed in claim 8; therefore, it is rejected for the same reasons.



Claim 19
This limitation is already discussed in claim 9; therefore, it is rejected for the same reasons.

Claim 20
This limitation is already discussed in claim 10; therefore, it is rejected for the same reasons.

Claims 3, 5, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baloch and Singh, as applied to claims 1 and 11 above, and further in view of Ramasamy et al. (Pub. No. US 2019/0129827 A1; hereinafter Ramasamy.)

Claim 3
Singh teaches the illustrated warning triangle and tooltip provides an indication that a particular process in each of the plurality of failed test cases is affected (Singh; p. 20: lines 12 – 25, Figure 14 is a user interface for viewing a summary of test case execution results…In some embodiments, a Interface 1400 displays an icon (warning triangle) in Icon Column 1402 to denote success or failure of a test case…; p. 11: lines 25 – 26, Test cases may be created by selecting actions to be performed on a test element (particular process), such as a control for a particular screen.)  
The recited warning triangle and Singh’s icon are merely an image indicating status of a test case. Shape of the image (e.g., triangle, check mark) is just developer’s design preference.  Motivation for incorporating Singh into Baloch is the same as motivation in claim 1.
 But, Baloch and Singh do not explicitly teach the warning triangle and tooltip requires adaptions to run without errors during production.
However, Ramasamy teaches the warning triangle and tooltip requires adaptions to run without errors during production (Ramasamy; Fig. 3, [0040 – 0043] … The system may then take steps to resolve the error, such as by modifying the code of the testing application or providing additional computing resources, such as by providing upgraded components or additional computing systems to work in a distributed fashion…; [0023] … For instance, a monitor RPA bot may keep track of the actions (test case) performed by each access RPA bot within the application as well as application events. The monitor RPA bot may also track the performance, capacity, rate of utilization, usage of the application, and the like in order to ascertain migration requirements when transitioning an application from one environment to another, such as from a non-cloud to a cloud environment…The monitor RPA bot may then pass this information to a remediation RPA bot, which may in turn execute one or more actions to remediate the failure, such as by restarting the application, loading additional modules into the memory, unloading problematic modules, and the like…)
Baloch, Singh, and Ramasamy are in the same analogous art as they are in the same field of endeavor, testing software.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ramasamy teachings into Baloch/Singh invention to pinpoint error during software test by test case and suggest actions to mediate the error as suggested by Ramasamy ([0023 & 0043].)

Claim 5
Baloch and Singh do not explicitly teach opening, by the single robot, a corresponding application project and highlighting one or more affected areas in each of the plurality of failed test cases.
However, Ramasamy teaches opening, by the single robot, a corresponding application project and highlighting one or more affected areas in each of the plurality of failed test cases (Ramasamy; Fig. 3, [0038 — 0043] ... The process begins at block 301, where the system configures a first access RPA bot to execute a first set of actions (set of test cases) within a testing application…;  [0028] …The user computing system 100 may further allow the user 170 to access (open project) and/or configure the testing application 141 based on the testing data…; [0034] … The RPA database 143 may further contain data regarding events within the testing application 141 occurring from the actions taken by the access RPA bots. For example, the access RPA bots may access functions within the testing application 141 in a particularized sequence, which causes a particular event, such as an error, bug, or crash within the testing application 141. The RPA database 143 may store the details of the event (e.g. the type of error or bug and the systems affected by the error or bug) as well as the circumstances of the event (e.g. the exact actions that led to the error or bug). In some embodiments, the RPA database 143 may further contain performance data of the application …; [0037] In some embodiments, the user application 140 may further be configured to, through the graphical interface, allow the user to access the data within the RPA database 143…For example, the user 170 may be able to view the actions (test case) taken by the access RPA bots which caused an error or malfunction within the testing application 141…; and, [0041 – 0043].)
Baloch, Singh, and Ramasamy are in the same analogous art as they are in the same field of endeavor, testing software.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ramasamy teachings into Baloch/Singh invention to allow Baloch to view actions taken by test case as suggested by Ramasamy ([0034 & 0037].)

Claim 13
This limitation is already discussed in claim 3; therefore, it is rejected for the same reasons.

Claim 15
This limitation is already discussed in claim 5; therefore, it is rejected for the same reasons.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Baloch and Singh, as applied to claims 1 and 11 above, and further in view of Arif et al. (Pub. No. US 2016/0202962 A1; hereinafter Arif.)

Claim 4
Baloch and Singh do not explicitly teach marking, by the single robot, the message as 'received', removing a warning label from the message.
However, Arif teaches marking, by the single robot, the message as 'received', removing a warning label from the message (Arif; [0055] … Thus, if a virtual service provider becomes unavailable, the monitor server can test deployment patterns that may be affected and then generate error notifications (warning message) based upon the test results.  [0058] … Once a pattern has been tested or deployed successfully, whether that deployment was an automated or a manual deployment, the monitor system can be configured to automatically clear (or remove) (clear error code/label) the error notification for the pattern. Various embodiments also allow for manual (user acknowledges/receives) clearing of the error notification…; and [0047].)
Baloch, Singh, and Arif are in the same analogous art as they are in the same field of endeavor, managing plurality of software.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to incorporate Arif teachings into Baloch/Singh invention to allow user to acknowledges and clear error/warning message as suggested by Arif ([0055 & 0058].)

Claim 14
This limitation is already discussed in claim 4; therefore, it is also rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733.  The examiner can normally be reached on 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192/2194